Citation Nr: 9935129	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-33 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1948 to November 
1952.  His decorations and awards include a Korean Service 
and Purple Heart medals.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The record indicates that the veteran requested a hearing, 
which was scheduled for September 1998.  However, the 
requested hearing was not conducted, and the record indicates 
that it was canceled. 


FINDINGS OF FACT

1.  The veteran's PTSD is productive of symptomatology that 
results in no more than severe social and industrial 
impairment.  

2.  The evidence does not demonstrate that the veteran has 
total occupational and social impairment due to PTSD.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130 Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected PTSD is inadequate to reflect its current 
level of severity.  He argues that his symptoms include 
nightmares, depression, intrusive thoughts, anger, guilt, and 
isolation from his friends and family.  He notes that he has 
not worked in many years, and believes that his PTSD is 
productive of severe social and industrial impairment.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in a June 1995 rating decision.  A 10 
percent evaluation was assigned for this disability, 
effective in December 1993.  The veteran submitted a notice 
of disagreement with the 10 percent evaluation, which 
initiated the current appeal.  The evaluation for the 
veteran's disability was increased to the current 50 percent 
rating in an April 1997 rating decision, but the veteran has 
continued to express disagreement with this rating.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After the veteran submitted his claim, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (1997).  These regulations became effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO considered 
both the old and new regulations in a June 1998 supplemental 
statement of the case.  Therefore, the Board will review the 
veteran's claim under the regulations in effect both before 
and after November 7, 1996.  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  Generalized anxiety disorder which 
results in considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and considerable industrial impairment is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.132, Code 
9411 (1996).  

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  This 
formula states that a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

The evidence includes a statement from a VA psychiatrist 
dated March 1995.  She indicated that the veteran had 
witnessed many traumatic events in service, and that he now 
suffered from intrusive recollections of these events.  He 
also experienced nightmares, flashbacks, increased startle 
response, increased irritability, isolation, and chronic 
depression.  The diagnosis was severe PTSD.  

The veteran was afforded a VA psychiatric examination in May 
1995.  He was noted to have been employed as a plumber until 
being disabled in 1984.  The veteran said that after 
returning from the Korean War, he experienced many problems 
with sleep, but that they gradually subsided.  However, his 
symptoms became more severe after he became disabled in 1984.  
He believed that it was this stress that caused a return of 
his depression, sleeplessness, and flashbacks.  Currently, 
the veteran had subjective complaints of poor sleep, with 
dreams about the war.  He also had flashbacks once a month.  
His dreams were activated by violent events in the news.  The 
veteran also described a high level of anxiety, and problems 
with depression.  He was short tempered, and easily 
frustrated.  He was angry in that he believed his service 
connected frostbite prevented him from being employed.  The 
veteran isolated himself from his family, and described 
startle responses to loud noises.  He had occasional suicidal 
thoughts.  On objective examination, the veteran had good 
grooming.  His mood was mildly depressed, with an appropriate 
affect.  The veteran was alert and oriented, with a good 
recall of recent and remote events.  His insight and judgment 
were good, and his concentration was fair.  The veteran's 
thoughts were coherent, logical, and goal directed, with no 
flight of ideas or looseness of associations.  He was not 
acutely suicidal or homicidal, and denied hallucinations.  
The diagnosis was PTSD, mild to moderate symptomatology.  

A September 1995 statement from the VA psychiatrist who was 
treating the veteran says that the veteran suffers from 
worsening symptoms that include intrusive recollections of 
events in service, nightmares, flashbacks, increased 
irritability, isolation, and chronic depressive symptoms.  
The symptoms were due to PTSD, and resulted in severe 
impairment in the veteran's ability to obtain or retain 
employment.  

A September 1995 statement signed by a VA clinical social 
worker and a VA clinical psychologist is also contained in 
the claims folder.  The veteran had intrusive war memories, 
flashbacks, nightmares, and sleeplessness many times each 
week.  He also isolated socially, was chronically angry, 
hypervigilant, depressed, and experienced survivor guilt.  
The diagnosis was PTSD, chronic and severe.  They stated that 
the veteran was unable to work, and that his PTSD symptoms 
were such that he was seen as totally impaired both socially 
and industrially.  

A additional statement from the VA psychiatrist who submitted 
the September 1995 statement was received in June 1997.  She 
indicated that the veteran had severe problems with 
depression, anxiety, nightmares, insomnia, increased startle 
reflex, and hypervigilance.  The veteran had severe 
industrial and social impairment, and was currently 
unemployable.  

The VA clinical psychologist who co-signed the September 1995 
statement submitted a summary of the veteran's treatment in 
August 1997.  The veteran was noted to have undergone 
individual psychotherapy, group psychotherapy, and 
medication.  He had numerous PTSD symptoms, including 
nightmares, sleep difficulties, depression, intrusive 
thoughts, numbing of emotions, periods of rage, isolation, 
flashbacks, and survivor's guilt.  The pain from his service 
connected frostbite also exacerbated his PTSD symptoms.  The 
psychologist opined that the veteran's symptoms were quite 
severe for social and industrial adaptability.  Therapy would 
continue to be needed, and the prognosis was poor.  The 
veteran's current score on the global assessment of 
functioning (GAF) scale was 55.  

The veteran was afforded a VA psychiatric examination in 
March 1998.  The claims folder was reviewed in conjunction 
with the examination.  He was noted to have retired from work 
in 1980 as a result of an injury.  He had been unemployed 
since that time, and continued to have problems with his 
symptoms.  The veteran had received outpatient care for 15 
years, but had never been hospitalized.  According to the 
veteran, his psychiatric symptoms tended to be infrequent, 
and were triggered by events, such as the weather or movies.  
There did not appear to be long periods of remission, and the 
extent of impairment was difficult to determine.  He seemed 
to be fairly well compensated, but was bothered by his 
symptoms.  The examiner guessed that it would be difficult to 
be employed if he had the impairment that was claimed, but 
the veteran also seemed to be fairly resilient.  His 
unemployment was likely at least partially due to his PTSD.  

The veteran's subjective complaints included intrusive dreams 
and memories, flashbacks, irritability, an inability to 
concentrate, a need to withdraw from others, depression, and 
anxiety.  He denied any active suicidal ideation.  The 
objective findings noted that the veteran was casually 
dressed and cooperative.  His mood was euthymic, possibly 
mildly depressed, but not anxious.  His affect was slightly 
constricted.  He was oriented, and had normal memory.  
Although the veteran claimed problems with concentration, he 
was able to concentrate during the examination.  His thought 
was coherent, logical, and goal-directed, with no 
hallucinations, delusions, or illusions.  There was virtually 
no impairment of the thought processes or communication, and 
no inappropriate behavior.  His speech was normal, and while 
the veteran claimed anxiety, the examiner doubted that there 
were panic attacks.  There did not appear to be impairment of 
impulse control.  The veteran's sleep problems did not impair 
his daytime functioning.  The diagnoses included PTSD, and 
the veteran's current GAF score was 62.  

A May 1998 Patient Treatment Status Summary from the PTSD 
clinical team indicates that the veteran continued to 
experience nightmares of combat.  He had recurrent 
recollections and dreams of the distressing events, 
psychological distress at memories of events, efforts to 
avoid stimuli which reminded him of traumatic events, 
markedly diminished interest in significant activities, 
difficulty in falling asleep, difficulty in concentrating, 
and hypervigilance.  His distress or impairment resulting 
from these symptoms was evaluated as a five on a scale of one 
to five, which was the most severe.  The diagnosis was PTSD, 
and the veteran's GAF was 51.  

Another statement from the veteran's VA psychiatrist was 
received in August 1998.  She indicated that the veteran 
continued to re-experience events from active service with 
nightmares, and intense psychological distress at exposure to 
cues that resemble an aspect of a traumatic event.  The 
veteran reported efforts to avoid recollections of the 
trauma, a feeling of detachment and estrangement from others, 
and a restricted range of affect.  The other symptoms 
included sleep disturbance, exaggerated startle response, 
hypervigilance, and irritability.  The GAF was 50.  

A September 1998 Patient Treatment Status Summary from the 
PTSD clinical team is contained in the claims folder.  The 
veteran's symptoms included recurrent and distressing dreams 
and recollections of events in service, and psychological 
reactions on exposure to cues that reminded him of traumatic 
events.  He made efforts to avoid recollections of the 
traumas in service, and had diminished interest in 
significant activities, a restricted range of affect, 
difficulty falling or staying asleep, irritability and/or 
outbursts of anger, difficulty in concentrating, and 
hypervigilance.  On a scale of one to five, the veteran's 
distress or impairment in social, occupational, or other 
areas of functioning resulting from his symptoms were 
evaluated as a five for severe.  The diagnosis was chronic, 
severe, PTSD.  His current GAF was 50, as was his highest GAF 
for the past year.  The veteran's VA clinical psychologist 
signed this summary.  

The veteran underwent an additional VA examination in 
September 1998.  The claims folder was available for review.  
He was noted to have retired in 1980 due to a job related 
accident, but he said that his PTSD kept him from working 
because of his irritability.  The veteran had been married 
for 24 years, and had a close relationship with his children.  
There were no objective findings to support the veteran's 
contentions of extensive social impairment except for his 
wife's confirmation.  The veteran endorsed all PTSD symptoms 
that were asked.  He independently described recurrent and 
intrusive recollections of combat events, and nightmares four 
to five times per month.  The veteran also reported 
flashbacks, but he actually described nightmares and was 
unable to give any instance of flashback experiences while 
awake.  He had intense psychological distress at exposure to 
events that reminded him of trauma in service, and made 
efforts to avoid thoughts or feelings of these traumas.  The 
veteran claimed to have anhedonia, but on careful questioning 
he revealed that he enjoyed going to places with his 
grandchildren.  He said that as long as he could stay off his 
feet, he enjoyed doing activities.  

The veteran denied feelings of detachment or estrangement 
from others, or a restricted range of affect.  The examiner 
noted that these symptoms were included in the report from 
the veteran's primary psychiatrist, but that no concrete 
examples were included.  There was no way to reconcile these 
reports except to note that the veteran said he felt close to 
his children, and that he loved his wife and children.  The 
veteran did have episodes of depression lasting from two days 
to two weeks, which sometimes made it difficult for him to 
get out of bed.  He had nightly difficulty sleeping even with 
medication, and was irritable most of the time.  The veteran 
said that he had difficulty in concentrating, and his wife 
confirmed this.  He denied being hypervigilant, and this was 
also noted to contrast with the report of his regular 
psychiatrist.  The examiner was unable to elicit any examples 
of hypervigilance from the veteran.  The veteran stated that 
he still felt an exaggerated startle response, but that this 
was better than before.  

On objective examination, the veteran's speech was normal, 
and his thought processes were concrete, with limited insight 
and evasiveness.  He was negative for auditory or visual 
hallucinations, and suicidal or homicidal ideations.  The 
veteran's insight was poor, but his judgment was good.  His 
mood was euthymic, and his affect mobile and congruent with 
numerous episodes of laughter.  He was alert and oriented, 
and his memory was normal.  A problem with concentration was 
noted.  The veteran did not exhibit obsessive or ritualistic 
behavior or impaired impulse control.  The diagnoses included 
alcohol dependence, in full sustained remission, and PTSD.  
His GAF was 58, which was based on the fact that he had 
moderate symptoms with nightmares, and frequent difficulty 
sleeping.  There was some moderate difficulty in functioning 
in social spheres, but his occupational functioning was 
really limited by his physical disabilities. 

An update of the veteran's treatment for PTSD was received 
from his VA psychologist in March 1999.  He continued to have 
numerous symptoms, including nightmares, depression, 
intrusive thoughts, periods of rage, isolation, and survivor 
guilt.  The pain from his recent back surgery had exacerbated 
his symptoms.  The veteran continued to isolate himself, and 
did not have any meaningful relationships outside of his 
immediate family and his group.  The symptoms were considered 
to be severe, and his physical problems were a constant 
reminder of his combat experiences.  There had been no change 
since the previous summary in August 1997, and the prognosis 
was poor.  The diagnosis was PTSD, and the GAF was currently 
51, with a GAF of 58 the highest score within the past year.  

The Board notes that the veteran's GAF scores have been 
fairly consistent, and have ranged from a low of 50 to a high 
of 62, with 51 the most recent.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A 61 to 70 rating indicates "mild 
symptoms or some difficulty in social, occupational, or 
school functioning."  A score of 51 to 60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning, and a score of 41 to 50 represents 
serious symptoms such as suicidal ideation and severe 
obsessional rituals, or any serious impairment in social, 
occupational, or school functioning such as an inability to 
keep a job.  (Ibid.).  Considering the assigned GAF scores, 
it would appear that the PTSD symptoms are less than severe.  
On the other hand, beginning in March 1995, the medical 
personnel who treated him regularly almost always describe 
his PTSD in terms of severe disablement.  Considering the old 
rating criteria, and resolving reasonable doubt in favor of 
the veteran (38 U.S.C.A. § 5107(b)), the Board finds that the 
evidence as a whole demonstrates severe social and industrial 
impairment from service-connected PTSD, and such supports an 
increased rating to 70 percent under the old rating criteria. 
38 C.F.R. § 4. 132, Code 9411 (1996).  

With regard to the new rating criteria, it is noted that the 
veteran's symptoms include survivor guilt, sleep problems 
with nightmares, intrusive thoughts, irritability, and 
problems with concentration.  He has occasional bouts of 
depression, which sometimes keep him in bed, but these bouts 
are not continuous or near continuous.  The examinations are 
all negative for suicidal ideation and obsessional rituals.  
They all indicate that his speech was normal, and there is no 
evidence of panic attacks or lack of impulse control.  
Finally, the veteran has been fully oriented on each 
examination, and his grooming has been adequate.  He has some 
impairment in his ability to establish and maintain 
relationships outside his family, but he maintains good 
relationships with his family members.  While the clinical 
findings are, arguably, not suggestive of a 70 percent under 
the new criteria, there is other evidence on file which is 
supportive and suggests the mental disorder results in 
deficiencies in most areas, including work and family 
relations.  Consequently, the Board concludes that an 
increased rating, to 70 percent rating, is also warranted 
under the new criteria. 38 U.S.C.A. § 5107(b).

The next question is whether the veteran meets the criteria 
for a 100 percent rating under either the old or new 
criteria.  As to the old criteria, the evidence shows that 
while the veteran does not maintain a wide social network, he 
maintains a close relationship with his children, and enjoys 
being with his grandchildren.  He has been married for many 
years.  The veteran does not have virtual isolation in the 
community due to his mental disorder.  There is no evidence 
of totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities 
such as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior.  Moreover, demonstrable inability to obtain or 
retain employment, due to service-connected PTSD, is not 
shown, notwithstanding the comments by the social worker and 
psychologist in September 1995 that PTSD symptoms were such 
that he was totally 

impaired both socially and industrially.  It is clear that 
his various non-service- connected conditions interfere with 
work; and the veteran admittedly left his last job due to 
physical impairment.  The medical records do not describe 
mental symptoms of a magnitude to preclude gainful 
employment.  Moreover, there is no evidence of 
hospitalization for PTSD, or other extended periods of 
treatment that would make it difficult to be employed.  The 
requirements for a 100 percent rating under the old rating 
criteria are not met. 38 C.F.R. § 4.132, Code 9411 (1996).  
As for the new criteria, the evidence fails to show the 
veteran has the typical symptoms listed for a 100 percent 
rating, nor does the evidence otherwise show total 
occupational and social impairment from the service-connected 
mental disorder.  Thus the requirements for a 100 percent 
rating under the new criteria are not met. 38 C.F.R. § 4.130, 
Code 9411 (1998).

In sum, the Board finds that the veteran is entitled to an 
increased rating of 70 percent for his PTSD.  The 
preponderance of the evidence is against an even higher 
rating of 100 percent for the condition; thus the benefit-of-
the-doubt rule does not apply to that aspect of the claim, 
and a 100 percent rating is not warranted. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a 70 percent rating for PTSD is allowed, 
subject to the regulations pertinent to the disbursement of 
monetary funds.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

